Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 1 of 18 PageID 490




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

       v.                                     CASE NO. 3:09-cr-322-TJC-PBD
   DANIEL WILLIAM VIGIL


               UNITED STATES’ RESPONSE IN OPPOSITION TO
                  VIGIL’S SUPPLEMENTAL MOTION FOR
                       COMPASSIONATE RELEASE

          The United States opposes Vigil’s supplemental motion for compassionate

   release based on COVID-19 concerns. Doc. 118. Records received from the Bureau

   of Prisons (“BOP”) reflect that Vigil has not exhausted his administrative remedies

   - a requirement for jurisdiction to exist with this Court to review his request.

   Because Vigil has not exhausted his administrative remedies through the BOP, his

   motion is due to be denied. Even so, Vigil’s request, as it stands, is without merit.

   Vigil does not demonstrate that his medical conditions satisfy the requirements for

   compassionate release. Concerns of contracting COVID-19, alone, does not

   provide relief. Further, under the 3553(a) factors Vigil’s offense contained violence

   and his release would place a risk on the community.

                                   BACKGROUND

          On December 13, 2010, Vigil plead guilty with the benefit of a plea

   agreement to Counts One and Three of the Indictment for bank robbery, in

   violation of 18 U.S.C. § 2113(a). Docs. 54, 56. This Court sentenced Vigil to a

   total of 135 months’ imprisonment and 3 years of supervised release. Doc. 73.
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 2 of 18 PageID 491




           Vigil is currently incarcerated at Forrest City Medium FCI, located in

   Forrest City, Arizona, is 62 years old, and is projected to be released on June 14,

   2022.         See    Bureau      of    Prisons   (BOP)     Inmate     Locator      at

   https://www.bop.gov/inmateloc/ (last accessed on June 29, 2020). On June 15,

   2020, Vigil filed his supplemental motion for compassionate release based in large

   part on concerns surrounding contracting COVID-19 within the BOP facility

   where he is incarcerated. Doc. 118.

                              MEMORANDUM OF LAW

           A court may reduce a term of imprisonment upon finding “extraordinary

   and compelling circumstances,” consistent with applicable policy statements of the

   United States Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A). Under this

   statute, as amended by Section 603(b) of the First Step Act, the Court may act

   “upon motion of the Director of the Bureau of Prisons, or upon motion of the

   defendant after the defendant has fully exhausted all administrative rights to appeal

   a failure of the Bureau of Prisons to bring a motion on defendant’s behalf or the

   lapse of 30 days from the receipt of such a request by the warden of the defendant’s

   facility, whichever is earlier.” Id.

           Examples of qualifying “extraordinary and compelling reasons” include (1)

   terminal illness; (2) a serious medical condition that substantially diminishes the

   ability of the defendant to provide self-care in prison; or (3) the death of the

   caregiver of the defendant’s minor children. See USSG §1B1.13 comment. (n.1).

   Even when an extraordinary and compelling reason exists, however, a court should


                                             2
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 3 of 18 PageID 492




   only grant a motion for release if it determines that the defendant is not a danger

   to the public. USSG §1B1.13(2). And the court must consider, in general, whether

   the 18 U.S.C. § 3553(a) factors weigh in favor of release. See 18 U.S.C. §

   3582(c)(1)(A); USSG §1B1.13.

         Previously, only the BOP was authorized to file a motion for compassionate

   release. The First Step Act changed this by permitting defendants to file such a

   motion as well. See First Step Act of 2018, 115 P.L. 391, § 603(b)(1). Before a

   defendant may file such a motion, however, he or she must have either (a) “fully

   exhausted all administrative rights to appeal a failure of the [BOP] to bring a

   motion on the defendant’s behalf,” or (b) 30 days must have lapsed since the receipt

   of such a request by the warden of the prison. 18 U.S.C. § 3582(c)(1)(A). The

   failure to have exhausted such administrative remedies within the BOP is fatal to

   a defendant’s motion for compassionate release. United States v. Raia, No. 20-1033,

   2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (published) (per curiam) (“Given

   BOP’s shared desire for a safe and healthy prison environment, we conclude that

   strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—

   and critical—importance.”); see also United States v. Estrada Elias, No. 6: 06-096-

   DCR, 2019 WL 2193856, at *2 (E.D. Ky. May 21, 2019); accord United States v.

   Elgin, Case No. 2:14-cr-129-JVB-JEM, 2019 U.S. Dist. LEXIS 86571, *2–3 (N.D.

   Ind. May 23, 2019); cf. United States v. Leverette, 721 F. App’x 916, 917 (11th Cir.

   2018) (exhaustion of BOP remedies is requisite for judicial review under 28 U.S.C.

   § 2241); United States v. Roberson, 746 F. App’x 883, 885 (11th Cir. 2018) (same);


                                            3
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 4 of 18 PageID 493




   United States v. Alexander, 609 F.3d 1250, 1260 (11th Cir. 2010) (same).

   A.     Vigil has not exhausted his administrative remedies which is fatal to his
          motion.

          Vigil has not exhausted his administrative remedies, which as noted in

   prior paragraphs, is fatal to his claim. Vigil appears to allege in his motion that his

   sister’s submitted request with this Court counts towards his exhaustion. Doc.

   118. Records reflect that a document requesting compassionate release was

   received by the BOP on June 25, 2020. See attached Request for Compassionate

   Release from Family Member (Attachment 1). Additionally, Vigil claims to have

   submitted a request with BOP on June 1, 2020. Id. However, based on records

   received from BOP, his request for relief through this Court remains premature.

          On June 25, 2020 and June 26, 2020, the United States reached out to

   Vigil’s unit team who confirmed that Vigil submitted an unsuccessful request for

   compassionate release on March 4, 2020 that did not adhere to Program

   Statement 5050.50, as required. BOP Program Statement 5050.50,

   Compassionate Release /Reduction in Sentence: Procedures for Implementation

   of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g), available at

   https://www.bop.gov/policy/progstat/5050_050_EN.pdf.

          Relevant here, Policy Statement 5050.50 states that a request for a motion

   under 18 U.S.C. 4205(g) or 3582(c)(1)(A) shall be submitted to the Warden. Id.

   Further, that such a request is ordinarily in writing and submitted by the inmate.

   Id. An inmate may initiate a request for consideration under 18 U.S.C. 4205(g) or

   3582(c)(1)(A) only when there are particularly extraordinary or compelling

                                             4
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 5 of 18 PageID 494




   circumstances which could not reasonably have been foreseen by the court at the

   time of sentencing. Id. The inmate’s request shall at a minimum contain (1) the

   extraordinary or compelling circumstances that the inmate believes warrant

   consideration; and (2) proposed release plans, including where the inmate will

   reside, how the inmate will support himself/herself, and, if the basis for the

   request involves the inmate’s health, information on where the inmate will

   receive medical treatment, and how the inmate will pay for such treatment. Id.

   Although the Bureau of Prisons processes a request made by another person on

   behalf of an inmate in the same manner as an inmate’s request, the request would

   also be required to adhere to the aforementioned requirements. Id.

          Email communications and contact with his unit team confirm that his

   request was returned to his unit team on April 2, 2020 to orally inform him of the

   need to re-submit appropriately. See attached Email from BOP (Attachment 2).

   Since the request was not valid, a document was not provided. The unit team

   confirmed that Vigil never resubmitted his request. Id. There is also no indication

   from BOP staff that Vigil submitted a request on June 1, 2020. Even if such a

   request did exist, exhaustion would be premature. Regarding the document

   submitted by Vigil’s family, that request does not conform to Policy Statement

   5050.50, discussed above, and was only just received. As such, any reference to it

   as a means of exhaustion, with only one day having passed, would also be

   premature at this time.

          An inmate may appeal the Warden’s compassionate-release denial through


                                            5
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 6 of 18 PageID 495




   BOP’s administrative remedies program. 28 C.F.R § 571.63(a). Here, Vigil has

   failed to exhaust his administrative remedies. The attached BOP records reflect that

   Vigil has not administratively appealed any such request, which is fatal to his

   motion. This Court should not entertain Vigil’s motion for compassionate release

   absent that appeal (or after 30-day lapse from such an appeal). Elgin, 2019 U.S.

   Dist. LEXIS 86571, at *3. Only a denial at the level of either the BOP’s director or

   general counsel constitutes a “final administrative decision” that may not be further

   appealed within the administrative remedies program, 28 C.F.R. § 571.63(b), (d).

   Vigil does allege that he has submitted a request for reduction in sentence under

   the provisions of compassionate release. He has not, however, filed an appeal to

   the Warden’s compassionate-release denial through BOP’s administrative

   remedies program, id. Nor has he allowed 30-days to pass from his submission.

   Therefore, absent a final administrative decision, an inmate has failed to exhaust

   his administrative remedies as required by 18 U.S.C. § 3582(c)(1)(A). Here, Vigil

   has not met either his exhaustion or delay requirement in order for this Court to

   have jurisdiction to review it in this Court. Accordingly, his motion should be

   denied.

          The requirement of a 30-day period to afford the BOP to conduct an initial

   review of Vigil’s request cannot, and should not, be circumvented. Although

   Congress authorized in the First Step Act the expansion of the availability of

   compassionate release, it expressly imposed on inmates the requirement of an

   initial resort to administrative remedies. This is for good reason -- the BOP


                                            6
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 7 of 18 PageID 496




   conducts an extensive assessment of all such requests and is in the best position to

   do so. See 28 C.F.R. § 571.62(a); BOP Program Statement 5050.50,

   Compassionate Release/Reduction in Sentence: Procedures for Implementation

   of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(g). Accordingly, the BOP completes a

   diligent and thorough review concerning both the inmate and the conditions of

   confinement. This assessment is of considerable value to the parties and the

   Court. This remains especially true during the present COVID-19 crisis.

   B.     Vigil does not establish any “extraordinary or compelling” reasons for
          his release.

          Vigil argues that he should be released because of concerns of a COVID-19

   outbreak within his facility. Doc. 118. However, COVID-19 exposure alone is not

   an extraordinary and compelling reason to grant release under any circumstances.

   Raia, 2020 WL 1647922 at *2 (“[T]he mere existence of COVID-19 in society and

   the possibility that it may spread to a particular prison alone cannot independently

   justify compassionate release[.]”); see also United States v. Zywotko, No. 2:19-CR-

   113-FtM-60NPM, 2020 WL 1492900, at *2 (M.D. Fla. Mar. 27, 2020) (“‘General

   concerns about possible exposure to COVID-19 do not meet the criteria for

   extraordinary and compelling reasons for a reduction in sentence set forth in the

   Sentencing Commission’s policy statement on compassionate release ....’”)

   (quoting United States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at

   *2 (N.D. Cal. Mar. 25, 2020)); United States v. Gileno, No. 3:19-cr-161-(VAB)-1,

   2020 WL 1307108, at *4 (D. Conn. Mar. 19, 2020) (denying compassionate release



                                            7
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 8 of 18 PageID 497




   because BOP’s proposed plan adequately addresses the COVID-19 pandemic).1

   USSG §1B1.13 sets out that “extraordinary and compelling reasons” for release

   include (1) terminal illness; (2) a serious medical condition that substantially

   diminishes the ability of the defendant to provide self-care in prison; or (3) the death

   of the caregiver of the defendant’s minor children. comment. (n.1).

          To classify COVID-19 alone as an extraordinary and compelling reason

   would be inconsistent with the text of the statute and the policy statement, but it

   would be detrimental to the BOP’s organized and comprehensive anti-COVID-19

   regimens, could result in the scattershot treatment of inmates, and would undercut

   the strict criteria that the BOP employs to determine individual inmates’ eligibility

   for sentence reductions and home confinement.                   Section 3582(c)(1)(A)

   contemplates sentence reductions for specific individuals, not the widespread

   prophylactic release of inmates and the modification of lawfully imposed sentences

   to deal with a world-wide viral pandemic. Thus, Vigil’s attempted leveraging of



          1
             See also, e.g., United States v. Coles, 2020 WL 1899562 (E.D. Mich. Apr.
   17, 2020) (denied for 28-year-old inmate at institution with outbreak); United
   States v. Okpala, 2020 WL 1864889 (E.D.N.Y. Apr. 14, 2020); United States v.
   Weeks, 2020 WL 1862634 (S.D.N.Y. Apr. 14, 2020); United States v. Haney,
   2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (denied for 61-year-old with no
   other conditions); United States v. Pinto-Thomaz, 2020 WL 1845875 (S.D.N.Y.
   Apr. 13, 2020) (two insider trading defendants with less than a year to serve
   have no risk factors); United States v. Korn, 2020 WL 1808213, at *6
   (W.D.N.Y. Apr. 9, 2020) (“in this Court’s view, the mere possibility of
   contracting a communicable disease such as COVID-19, without any showing
   that the Bureau of Prisons will not or cannot guard against or treat such a
   disease, does not constitute an extraordinary or compelling reason for a
   sentence reduction under the statutory scheme.”); United States v. Carver, 2020
   WL 1892340 (E.D. Wash. Apr. 8, 2020).
                                              8
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 9 of 18 PageID 498




   the current pandemic without providing support of any meritorious conditions,

   does not and should not qualify him for relief.

          In his motion, Vigil alleges that he has high blood pressure, diabetes, and

   hepatitis C, among “other medically serious conditions.” Further, that due to

   needing knee replacements, he is confined to a wheelchair. Relevant here, Vigil has

   to prove that his issue(s) are (1) terminal; or (2) a serious medical condition that

   substantially diminishes the ability of the defendant to provide self-care in prison.

   comment. (n.1). Vigil’s motion fails for two reasons.

          First, Vigil does not provide the appropriate documentation (full medical

   records) to demonstrate the status of his conditions. Vigil’s failure to provide such

   documentation of a medical condition that would support a meritorious reason for

   release is detrimental to his claim. Accordingly, he is unable to meet his burden of

   proof in order to proceed. United States v. Hamilton, 715 F.3d 328, 337 (11th Cir.

   2013) (a defendant seeking a sentence reduction under 18 U.S.C. § 3582(c)(2) bears

   the burden of proving that such a reduction is appropriate).

          Second, at face-value, Vigil’s conditions do not appear to prevent him from

   providing self-care. Although he alleges that he is confined to a wheelchair, there

   is no indication of how that is preventing him from performing daily tasks, and if

   so, what tasks it prevents him from performing. Without documentation to assist

   in the review of his conditions, there is no way to review the severity or whether

   they are controlled. Accordingly, his request fails to provide a meritorious reason

   for his release.


                                            9
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 10 of 18 PageID 499




           To expand on Vigil’s conditions as they relate to COVID-19, the Center for

    Disease Control (CDC) has noted that individuals with certain pre-existing health

    conditions could be at a higher risk for severe illness from COVID-19. See

    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-

    highis-risk.html. Vigil asserts he has chronic conditions of high blood pressure,

    diabetes, hepatitis C, and knee issues. Without additional documentation to

    expand on the severity and level of his medical conditions, as well as any

    medications, there is no way to expand on his medical conditions as they relate to

    CDC-risk factors.

           Vigil who is 62 years old, may be at a higher risk for disease based on the

    CDC guidance. Medical conditions also play a part in risk of infection. On June

    25, 2020, the CDC updated their website to reflect changes based on recent data.

    Medical conditions that may place individuals at risk are now under two categories

    (1) at an increased risk and (2) might be at an increased risk. Most relevant for Vigil,

    in addition to age, is his allegation surrounding diabetes and Hepatitis C, which is

    considered a liver disease. Vigil does not provide documentation to substantiate his

    current conditions and treatment as they relate to his conditions. Therefore,

    because Vigil provides insufficient support for his conditions and, particularly how

    his conditions are not well-controlled or prevent him from providing self-care, his

    request for a sentencing reduction fails.

           Since concerns surrounding contracting COVID-19 is not an extraordinary

    and compelling reason for reduction in sentence and because Vigil provides no


                                                10
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 11 of 18 PageID 500




    support of a condition or circumstance that is an “extraordinary or compelling

    reason” for release, his motion is due to be denied.

    C.     BOP has responded and continues to respond appropriately to COVID-
           19.

           The United States does not contend that COVID-19 is not a serious illness

    that, in a short time, has caused many deaths in the United States and a massive

    disruption to our society and economy. However, the BOP has explained that

    “maintaining safety and security of [BOP] institutions is [BOP’s] highest priority.”

    BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement located at

    https://www.bop.gov/resources/news/20200319_covid19_update.jsp. The BOP

    has had a Pandemic Influenza Plan in place since 2012. See BOP Health Services

    Division, Influenza Plan-Module 1: Surveillance and Infection Control at

    https://www.bop.gov/resources/pdfs/pan_flu_module_1.pdf. That protocol is

    lengthy and detailed. It establishes a six-phase framework requiring BOP facilities

    to begin preparations when these is first a “[s]uspected human outbreak overseas.”

    Id. at i. The plan addresses social distancing, hygienic and cleaning protocols, and

    the quarantining and treatment of symptomatic inmates.

           Consistent with that plan, the BOP began planning for potential coronavirus

    transmissions in January 2020 by establishing a working group to develop policies

    in consultation with subject matter experts in the Centers for Disease Control,

    including by reviewing guidance from the World Health Organization.

           On March 13, 2020, BOP began to modify its operations, in accordance with

    its Coronavirus (COVID-19) Action Plan (“Action Plan”), to minimize the risk of

                                            11
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 12 of 18 PageID 501




    COVID-19. Since this date, BOP has continued to evolve and modify it operations

    in phases. Details and updates of BOP’s modified operations are available to the

    public    on   the   BOP     website    at   a    regularly   updated   resource   page:

    www.bop.gov/coronavirus/index.jsp.

             BOP statistics indicate that, as of June 29, 2020, there are zero inmates and

    four staff members reported with COVID-19 within Vigil’s facility (Forrest City

    Medium          FCI).             See        BOP         COVID-19         Cases       at

    https://www.bop.gov/coronavirus/index.jsp. Even so, BOP has reported that

    they are taking extraordinary measures to care for inmates and prevent the spread

    of infection. This disease is unfortunately found to be affecting many cities and

    communities across America, not just the individuals housed and working in

    Vigil’s BOP facility. Vigil simply has not made a factual record providing that his

    needs and the level of care required for him and his alleged condition will not be

    met while detained at his BOP facility nor has he established a record that shows

    he is at a higher risk inside his BOP facility than he would be if released.

             For all of these reasons, BOP, and Vigil’s facility, continues to be best

    positioned to determine the proper treatment of the inmate population as a whole,

    taking into account both individual considerations based on an inmate’s

    background, medical history, and specific considerations regarding the conditions

    and needs at a particular facility. Therefore, the provision of Section 3582(c)(1)(A)

    that requires exhaustion of administrative review makes sense not only in ordinary

    times, but also during the current pandemic. As the Third Circuit has noted,


                                                 12
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 13 of 18 PageID 502




    “[g]iven BOP’s shared desire for a safe and healthy prison environment, we

    conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion requirement

    takes on added—and critical—importance.” Raia, 2020 WL 1647922, at *2.

    D.     The BOP may designate certain inmates to a term of home confinement.

           Further, in an effort to relieve the strain on BOP facilities and assist inmates

    who are most vulnerable to the disease and pose the least threat to the community,

    the BOP is exercising greater authority to designate inmates for home confinement.

    On March 26, 2020, the Attorney General directed the Director of the Bureau of

    Prisons, upon considering the totality of the circumstances concerning each

    inmate, to prioritize the use of statutory authority to place prisoners in home

    confinement. That authority includes the ability to place an inmate in home

    confinement during the last six months or 10% of a sentence, whichever is shorter,

    see 18 U.S.C. § 3624(c)(2), and to move to home confinement those elderly and

    terminally ill inmates specified in 34 U.S.C. § 60541(g).

           Congress has also acted to enhance the BOP’s flexibility to respond to the

    pandemic. Under the CARES Act, enacted on March 27, 2020, the BOP may

    “lengthen the maximum amount of time for which the Director is authorized to

    place a prisoner in home confinement” if the Attorney General finds that

    emergency conditions will materially affect the functioning of BOP. Pub. L. No.

    116-136, § 12003(b)(2). On April 3, 2020, the Attorney General gave the BOP

    Director the authority to exercise this discretion, beginning at the facilities that so




                                              13
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 14 of 18 PageID 503




    far have seen the greatest incidence of coronavirus transmission. See April 3, 2020

    Memorandum to Director of Bureau of Prisons.2

           Unfortunately and inevitably, some inmates have become ill, and more likely

    will in the weeks ahead. But the BOP must consider its concern for the health of

    its inmates and staff alongside other critical considerations. For example,

    notwithstanding the current pandemic crisis, the BOP must carry out its charge to

    incarcerate sentenced criminals to protect the public. It must consider the effect of

    a mass release on the safety and health of both the inmate population and the

    citizenry. It must marshal its resources to care for inmates in the most efficient and

    beneficial manner possible. It must assess release plans, which are essential to

    ensure that a defendant has a safe place to live and access to health care in these

    difficult times. And it must consider a myriad of other factors, including the

    availability of both transportation for inmates (at a time that interstate

    transportation services often used by released inmates are providing reduced

    service), and supervision of inmates once released (at a time that the Probation

    Office has necessarily cut back on home visits and supervision).




           2
            BOP has described its increased use of home confinement on its
    website: https://www.bop.gov/resources/news/20200405_COVID19_
    home_confinement.jsp. 17. Inmates do not need to apply to be considered for
    home confinement. BOP Case Management staff are urgently reviewing all
    inmates to determine which ones meet the criteria established by the Attorney
    General. While all inmates are being reviewed for suitability for home
    confinement, any inmate who believes he or he is eligible may request to be
    referred to home confinement and provide a release plan to his or her Case
    Manager.
                                             14
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 15 of 18 PageID 504




    E.     Even if an extraordinary and compelling reason for release was
           established, the applicable Section 3553(a) factors should be weighed
           carefully.

           Assuming arguendo that Vigil had provided a meritorious reason for relief,

    Vigil has still not met his burden of establishing eligibility for early release. Setting

    COVID-19 concerns aside, this Court must deny release unless it determines the

    defendant “is not a danger to the safety of any other person or to the community.”

    USSG § 1B1.13(2). Additionally, this Court must consider the section 3553(a)

    factors, as “applicable,” as part of its analysis. See section 3582(c)(1)(A); United

    States v. Chambliss, 948 F.3d 691, 694 (5th Cir. 2020). Here, Vigil was charged with

    having committed bank robbery with the elements of his charge including force,

    violence, or intimidation and should not qualify for release. The factual basis section

    within his plea agreement indicates that during the June 2, 2009 robbery of the

    Compass Bank at 14381 Beach Boulevard, the defendant placed his hand inside his

    shirt as if he had a weapon. Doc. 56 at 11. The factual basis established Vigil

    committed three bank robberies, one on May 30, 2009 and two on June 2, 2009.

    Id. at 11-12. At the time that Vigil committed these robberies, he was on supervised

    release for armed bank robbery. PSR at 11. During that offense, Vigil, on May 1,

    2002, robbed the Atlantic National Bank in Brunswick, Georgia and pointed a

    firearm at the teller and branch manager. Id. Then on June 4, 2009, Vigil committed

    a robbery of the Wachovia Bank at 411 Seabreeze, Daytona Beach, Florida. Id. at

    12. Vigil robbed a total of five separate banks. Vigil’s criminal history also included

    convictions for burglary, DUI, domestic violence, battery, and use or intent to use


                                               15
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 16 of 18 PageID 505




    drug paraphernalia. Id. at 9-13. Accordingly, Vigil has not met his burden of

    establishing eligibility, and the section 3553(a) factors weigh strongly against

    granting compassionate release.

           18 U.S.C. 3582(c)(1)(A) provides that a sentencing court may not modify a

    term of imprisonment until it has considered applicable factors set forth in section

    3553(a). The nature and circumstances of this case, and Vigil’s criminal history,

    reflects the necessity to prevent Vigil from prematurely returning to the community.

           Lastly, Vigil’s premature release would infringe on the victim’s right to

    reasonable protection provided under the Crime Victims’ Rights Act, which

    specifies that crime victims have “[t]he right to be reasonably protected from

    the accused.”3 18 U.S.C. § 3771(a)(1). The CVRA requires that the Court

    “ensure that the crime victim is afforded the rights” contained therein, which

    rights include “the right to reasonable, accurate, and timely notice of any

    public court proceeding” involving the defendant’s release. 18 U.S.C. §§

    3771(a)(2), (b)(1).

                                      CONCLUSION

           In summary, Vigil has not exhausted his administrative remedies in order

    for this Court to review his request for relief. Even so, Vigil has not provided any



    3
     There are four bank victims that have been notified of this proceeding. Their
    responses are currently pending but are due back to the United States no later
    than July 6, 2020. The United States requests that, in the event that the victims
    respond, a supplement to this motion may be filed for the sole purpose of
    submitting victim’s responses, if any, no later than July 7, 2020 – one day
    following the date victim responses are due in this case.
                                            16
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 17 of 18 PageID 506




    documentation that support the severity, or otherwise, of any of his conditions in

    order to satisfy the requirements for compassionate release. If this Court should

    somehow determine that he is eligible for compassionate release, the 3553(a)

    factors strongly mitigate against his release and should be taken into consideration.

    Accordingly, his motion for compassionate release should be denied. Doc. 118.

           THEREFORE, this Court should deny Vigil’s supplemental motion for

    compassionate release based on COVID-19 concerns. Doc. 118.

                                       Respectfully submitted,

                                       MARIA CHAPA LOPEZ
                                       United States Attorney


                                By:    /s/ Beatriz Gonzalez___________
                                       BEATRIZ GONZALEZ
                                       Assistant United States Attorney
                                       Florida Bar No. 0084214
                                       300 N. Hogan Street, Suite 700
                                       Jacksonville, Florida 32202
                                       Telephone: (904) 301-6300
                                       Facsimile: (904) 301-6310
                                       E-mail:       Beatriz.Gonzalez@usdoj.gov




                                             17
Case 3:09-cr-00322-TJC-PDB Document 119 Filed 06/29/20 Page 18 of 18 PageID 507




 U.S. v. Daniel William VIGIL                        Case No. 3:09-cr-322-TJC-PBD



                              CERTIFICATE OF SERVICE


        I hereby certify that on June 29, 2020, a true and correct copy of the foregoing

 document and the notice of electronic filing were sent to the following CM/ECF

 participant(s):

               Juliann Welch, Esq.



                                           /s/ Beatriz Gonzalez___________
                                           BEATRIZ GONZALEZ
                                           Assistant United States Attorney




                                             18
